                    Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 1 of 25



     Attorney Name:       Allen J. Baden (SBN 255805)
 1
                          Edge Law Group
 2   Attorney Address: 100 Los Gatos – Saratoga Rd., Ste. B
                          Los Gatos, CA 95032
 3   Phone Number:        650-460-8050
 4   Facsimile Number: 650-460-8060
     E-mail Address:      abaden@edgelawgroup.com
 5   Attorney for Plaintiff Smash-It LLC
 6
 7
 8                 IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9
      SMASH-IT, LLC, A CALIFORNIA LIMITED                     Case No.: 19-cv-1169
10
      LIABILITY COMPANY,
11                                          COMPLAINT FOR PATENT
               Plaintiff,                   AND TRADEMARK
12                                          INFRINGEMENT, UNFAIR
      v.                                    COMPETITION,
13
      SMASH BROTHERS, LLC, SMASH            MISAPPROPRIATION,
14                                          INTENTIONAL
      BROTHERS INVESTMENT GROUP, LLC,
      SMASH BROTHERS LICENSING, LLC, AND    INTERFERENCE WITH A
15
      SMASH BROTHERS MANAGEMENT, LLC,       CONTRACTUAL
16    KENTUCKY LIMITED LIABILITY            RELATIONSHIP,
      COMPANIES, HEINZ BERGMANN GMBH &      INTENTIONAL
17                                          INTERFERENCE WITH
      CO. KG, A GERMAN LIMITED LIABILITY
18    COMPANY, EPAX SYSTEMS, INC., A        PROSECTIVE ECONOMIC
      CALIFORNIA CORPORATION, SMASHIN       ADVANTAGE, INDUCING
19                                          BREACH OF CONTRACT, AND
      BASTINS, LLC, A TENNESSEE LIMITED
20    LIABILITY COMPANY, GRIND-N-GO, LLC, A RELATED CLAIMS UNDER
      FLORIDA LIMITED LIABILITY COMPANY,    THE LAWS OF THE STATE OF
21    WASTE COMPACTION SERVICES, LLC DBA CALIFORNIA
22    SMASH-IT, A MISSOURI LIMITED
      LIABILITY COMPANY, AND DOES 1-10,     DEMAND FOR JURY TRIAL
23
               Defendants.
24
25            Plaintiff Smash-It, LLC (“Plaintiff”) files this Complaint for Patent and
26   Trademark Infringement, Unfair Competition, Intentional Interference with Contractual
27   Relationships, Intentional Interference with Prospective Economic Advantage, Inducing
28
     COMPLAINT                                                             CIVIL ACTION NO. 19-CV-1169
     4835-3221-3385, v. 3
                    Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 2 of 25



 1   Breach of Contract, and related causes of action under the laws of the State of California,
 2   and Demand for Jury Trial against Smash Brothers, LLC, Smash Brothers Investment
 3   Group, LLC, Smash Brothers Licensing, LLC, Smash Brothers Management, LLC, Heinz
 4   Bergmann GmbH & Co. KG, Epax Systems, Inc., Smashin Bastins, LLC, Grind-N-Go,
 5
     LLC, Waste Compaction Services, LLC dba Smash-It, and DOES 1-10, and alleges as
 6
     follows, with knowledge about its own act and upon information and belief as to all other
 7
     allegations:
 8
                                            THE PARTIES
 9
            1.       Smash-It, LLC is a California limited liability company with its principal
10
     place of business at 873 Blossom Hill Drive, San Jose, California 95123. Plaintiff Smash-
11
     It, LLC owns the intellectual property at the heart of this dispute.
12
            2.       Smash Brothers, LLC is a Kentucky limited liability company with its
13
14   principal place of business at 9418 Norton Commons Blvd., Suite 235, Prospect,

15   Kentucky 40059. Smash Brothers, LLC licensed Plaintiff’s Intellectual Property (defined

16   in paragraph 24, below) and is in breach of the associated agreement between Plaintiff

17   and Smash Brothers, LLC.
18          3.       Smash Brothers Investment Group, LLC is a Kentucky limited liability
19   company with its principal place of business at 9418 Norton Commons Blvd., Suite 235,
20   Prospect, Kentucky 40059. Smash Brothers Licensing, LLC is a Kentucky limited
21   liability company with its principal place of business at 9418 Norton Commons Blvd.,
22   Suite 235, Prospect, Kentucky 40059. Smash Brothers Management, LLC is a Kentucky
23
     limited liability company with its principal place of business at 9418 Norton Commons
24
     Blvd., Suite 235, Prospect, Kentucky 40059. Smash Brothers, LLC, Smash Brothers
25
     Investment Group, LLC, Smash Brothers Licensing, LLC and Smash Brothers
26
     Management, LLC (collectively, the “Smash Brothers Defendants”) share common
27
     ownership and control and are alter egos of one another.
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                     Page 2
     CIVIL ACTION NO. 19-CV-1169                                                 4835-3221-3385, v. 3
                 Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 3 of 25



 1          4.     Heinz Bergmann GmbH & Co. KG is a German Limited Liability
 2   Company (GmbH) with its principal place of business at Ursula-de-Boor-Strasse 49,
 3   22419 Hamburg, Germany (“Bergmann”). Bergmann is the manufacturer of the
 4   pulverizer arm component of Plaintiff’s patented mobile trash pulverizer that Smash
 5
     Brothers, LLC licensed from Plaintiff, as discussed further in paragraphs 17 to 18, below.
 6
            5.     Epax Systems, Inc. is a California corporation with its principal place of
 7
     business at 14641 Arminta Street, Panorama City, CA 91402 (“Epax”). Epax describes
 8
     itself as a national provider of industrial trash equipment and is an importer and
 9
     distributor of the pulverizer arm component manufactured by Bergmann.
10
            6.     Smashin Bastins, LLC is a Tennessee limited liability company with its
11
     principal place of business at 1400 Rosa L Parks Blvd., Apt 111, Nashville, Tennessee
12
     37208-2566. Smashin Bastins, LLC is a franchisee of the Smash Brothers Defendants
13
14   and, while a purported sublicensee of Plaintiff’s Intellectual Property, has no valid license

15   or sublicense to use those rights.

16          7.     Grind-N-Go, LLC is a Florida limited liability company with its principal

17   place of business at 174 Watercolor Way 103/418, Santa Rosa Beach, Florida 32459.
18   Grind-N-Go, LLC is a franchisee of the Smash Brothers Defendants and, while a
19   purported sublicensee of Plaintiff’s Intellectual Property, has no valid license or
20   sublicense to use those rights
21          8.     Waste Compaction Services, LLC dba Smash-It is a Missouri limited
22   liability company with its principal place of business at 120 S Central Ave., Suite 1600,
23
     Saint Louis, Missouri 63105. Waste Compaction Services, LLC dba Smash-It is a
24
     franchisee of the Smash Brothers Defendants and, while a purported sublicensee of
25
     Plaintiff’s Intellectual Property, has no valid license or sublicense to use those rights
26
            9.     Does 1 – 10 may include other organizations managed, controlled or owned
27
     or granted a license by one or more of the Smash Brothers Defendants, Bergmann, Epax
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                       Page 3
     CIVIL ACTION NO. 19-CV-1169                                                   4835-3221-3385, v. 3
                   Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 4 of 25



 1   or the Franchisees. Plaintiff lacks knowledge regarding the true names or capacities of the
 2   Defendants sued under the fictitious names Does 1 through 10, inclusive; and they are
 3   therefore sued by such fictitious names and capacities. Plaintiff will seek leave to amend
 4   this Complaint with the true names and capacities of the fictitiously-named Does once
 5
     such information is available.
 6
            10.     Each of the fictitiously-named Does was or is controlled, operated by or
 7
     affiliated with or granted a license by one or more of the Smash Brothers Defendants,
 8
     Bergmann, Epax or the Franchisees at the time of the events herein alleged, and/or was
 9
     acting directly or indirectly in the interest of the other defendants in relation to Plaintiff.
10
     Plaintiff is further informed and believes and alleges each of the fictitiously-named Does
11
     aided and assisted the other named defendants in committing the wrongful acts, and/or
12
     confirmed and ratified the wrongful actions of the other named defendants, and that
13
14   Plaintiff’s damages as alleged herein were proximately caused by such fictitiously-named

15   Does defendants.

16          11.     Each Defendant, including Does 1 through 10, was the principal, agent,

17   officer, director, employee, employer, subsidiary, parent company, affiliate, licensee,
18   sublicensee, franchisee, spouse, partner, joint venturer, successor, predecessor, aider and
19   abettor, and/or co-conspirator to one or more of the other defendants and was engaged
20   with one or more defendants in a joint enterprise for profit, acting in concert and within
21   the scope of their authority, and had such other relationships with one or more defendants
22   to be liable for the conduct of that defendant. Plaintiff is further informed and believes,
23
     and alleges each Defendant, including Does 1 through 10, acted under and within the
24
     scope of the relationships alleged above, and each Defendant ratified, adopted, approved,
25
     knew about or should have known about, encouraged, or aided the conduct of the other
26
     defendants.
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                        Page 4
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 5 of 25



 1          12.    For purposes of this Complaint, Smashin Bastins, LLC, Grind-N-Go, LLC
 2   and Waste Compaction Services, LLC dba Smash-It are collectively referred to as the
 3   “Franchisees” and Smash Brothers Defendants, Bergmann, Epax, Franchisees and Does 1
 4   – 10 are collectively referred to as “Defendants.”
 5
                                   JURISDICTION AND VENUE
 6
            13.    This action arises under the Patent Act, 35 U.S.C. § 101 et seq. and is an
 7
     action at law and in equity for trademark infringement, unfair competition, and deceptive
 8
     trade practices arising under the Trademark Act of 1946, as amended (15 U.S.C. § 1051,
 9
     et seq.), the California Model State Trademark Law, Sections 14200 et seq. of the
10
     California Business & Professions Code, the California Business & Professions Code
11
     Section 17200 and 17500 et seq., and the common law of California. This Court has
12
     original jurisdiction over this controversy under Sections 1331 and 1338 of the Judicial
13
14   Code (28 U.S.C. §§ 1331 and 1338), and under Section 39 of the Trademark Act of 1946

15   (15 U.S.C. § 1121).

16          14.    Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (c) and/or

17   1400(b).
18          15.    This Court has personal jurisdiction over Defendants. The Smash Brothers
19   Defendants regularly and continuously do business in this District as the direct or
20   beneficial licensee of Plaintiff’s Intellectual Property at the heart of this dispute;
21   Bergmann has contracted with Plaintiff and supplied Plaintiff with the pulverizer arm
22   components of Plaintiff’s patented technology in this District; Epax advertises and
23
     promotes its products and has imported the pulverizer arm components of Plaintiff’s
24
     patented technology in this District; and Franchisees and Does 1-10 purportedly
25
     sublicensed or are the beneficial users of Plaintiff’s Intellectual Property. Defendants also
26
     have infringed or induced infringement of Plaintiff’s Intellectual Property, and continue
27
     to do so, in this District. In addition, the Court has personal jurisdiction over Defendants
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                        Page 5
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 6 of 25



 1   because minimum contacts have been established with the forum and exercising
 2   jurisdiction would not offend traditional notions of fair play and substantial justice.
 3                               INTRADISTRICT ASSIGNMENT
 4          16.    Pursuant to Northern District of California Local Rule 3-2(c), Intellectual
 5
     Property Actions are assigned on a district-wide basis.
 6
                                   PLAINTIFF’S INNOVATIONS
 7
            17.    For over a decade, Plaintiff and its predecessors-in-interest have built a
 8
     mobile trash compaction business on the back of patented technology that maximizes the
 9
     use of open top refuse containers commonly used at construction and manufacturing sites
10
     by shredding, redistributing and compacting trash using a combination of hydraulic pivot
11
     arms and a rotatable pulverizing roller mounted on a mobile, flatbed truck. As a result,
12
     the containers can hold more refuse and the number of times the containers need to be
13
14   picked up and hauled away to be emptied, before being replaced, is significantly reduced.

15   The net result is not merely cost savings, but a reduction in the space used by refuse, a

16   demonstrable environmental benefit.

17          18.    Plaintiff has sourced the pulverizer arm component (which includes
18   hydraulic pivot arms and a rotatable pulverizing roller) of its mobile trash pulverizers
19   from Bergmann, which manufacturers the component in Germany and exports them to
20   the United States, where Plaintiff or third parties under Plaintiff’s direction mount the
21   pulverizer arm component to flatbed trucks to create a mobile trash pulverizers. Prior to
22   this dispute, Bergmann only supplied the pulverizer arm component to Plaintiff or its
23
     authorized assemblers. More recently, Bergmann has supplied the pulverizer arm
24
     component to Epax for distribution to one or more of the Defendants or directly to one or
25
     more of the Smash Brothers Defendants or the Franchisees.
26
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                      Page 6
     CIVIL ACTION NO. 19-CV-1169                                                  4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 7 of 25



 1                        PLAINTIFF’S INTELLECTUAL PROPERTY
 2   The ‘535 Patent
 3          19.    On May 25, 2004, U.S. Patent No. 6,739,535 titled Mobile Trash Pulverizer
 4   (the “‘535 Patent”) was issued to Salvatore P. LaBarbera. A copy of the ‘535 Patent is
 5
     attached to this Complaint as Exhibit 1 and is incorporated by reference herein. The
 6
     below illustration appears in the ‘535 Patent (with the components labeled number 94
 7
     serving as the pulverizer arm component and the flatbed truck labeled number 20).
 8
 9
10
11
12
13
14
15
16
17
18
19          20.    The ‘535 Patent was assigned by Salvatore P. LaBarbera to Chris
20   LaBarbera, as evidenced by the records of the U.S. Patent and Trademark Office, which
21   recorded the assignment at Reel/Frame 025607/0411. Copies of the assignment and
22   associated abstract of assignment are attached as Exhibit 2 to this Complaint.
23
            21.    Chris LaBarbera subsequently assigned all rights, title and interest in the
24
     ‘535 Patent to Plaintiff, which is the sole owner of the ‘535 Patent. A copy of the
25
     assignment from Mr. LaBarbera to Plaintiff is attached as Exhibit 3 to this Complaint and
26
     has been recorded in the records of the U.S. Patent and Trademark Office at Reel/Frame
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                     Page 7
     CIVIL ACTION NO. 19-CV-1169                                                 4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 8 of 25



 1   048416/0578, as evidenced by the Notice of Recordation attached as Exhibit 4 to this
 2   Complaint.
 3   Plaintiff’s Trademarks
 4          22.    Plaintiff adopted and has applied to register a family of trademarks based
 5
     on its name, including the SMASH-IT trademark in block letters and a stylized form of
 6
     SMASH-IT in combination with a design element, as depicted below (collectively,
 7
     “Plaintiff’s Trademarks”). Attached as Exhibit 5 to this Complaint is a spreadsheet
 8
     illustrating Plaintiff’s Trademarks and the applications therefore pending in the U.S.
 9
     Patent and Trademark Office.
10
11
12
13
14   Plaintiff’s Trade Secrets

15          23.    Based on years of operating a highly-successful mobile trash pulverization

16   service in multiple States, Plaintiff developed valuable trade secrets associated with

17   operating the service that facilitates maximizing the capacity of open top refuse
18   containers (“Plaintiff’s Trade Secrets”) (the ‘535 Patent, Plaintiff’s Trademarks and
19   Plaintiff’s Trade Secrets hereinafter collectively, “Plaintiff’s Intellectual Property”).
20                              BACKGROUND OF THE DISPUTE
21   The License Agreement
22          24.    In 2016, Plaintiff was approached by principals of Smash Brothers, LLC
23
     who were interested in creating a franchise system based on and using Plaintiff’s
24
     Intellectual Property.
25
            25.    After months of negotiations, Plaintiff and Smash Brothers, LLC executed
26
     a License Agreement dated July 26, 2016. A copy of the July 2016 License Agreement is
27
     attached as Exhibit 6 to this Complaint (the “License Agreement”).
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                       Page 8
     CIVIL ACTION NO. 19-CV-1169                                                   4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 9 of 25



 1          26.     The License Agreement provided Smash Brothers, LLC an exclusive
 2   (except as to Plaintiff, with certain caveats) license to Plaintiff’s Intellectual Property,
 3   with Smash Brothers, LLC compensating Plaintiff minimum, guaranteed royalties (in the
 4   form of Operator License Fees), associated payments, and fixed charges for a license to
 5
     operate each mobile trash pulverizer, with Plaintiff offering warranty and support
 6
     services for the units, which charges Smash Brothers, LLC stated it would pass on to
 7
     franchisees.
 8
            27.     Before executing the Original Agreement, Smash Brothers, LLC conducted
 9
     months of due diligence, including retaining patent counsel to evaluate the ‘535 Patent.
10
     At no time have any of the Defendants challenged the validity of Plaintiff’s Intellectual
11
     Property.
12
            28.     As detailed in the License Agreement (Exhibit 6), following a startup
13
14   period to give Smash Brothers, LLC a chance to get off the ground, including by raising

15   funds and creating the documentation and making necessary governmental filings, Smash

16   Brothers, LLC set out to create its franchise system. In broad terms, the franchise system

17   includes a website using Plaintiff’s Trademarks and promoting the mobile trash
18   compaction service and technology developed by Plaintiff, granting franchisees the right
19   to use those trademarks and Plaintiff’s patented technology, and requiring the franchisees
20   to purchase and providing guidance on the promotion of mobile trash pulverizers from
21   Smash Brothers, LLC, who would source them from Plaintiff. The below image from
22   Smash Brothers, LLC’s website illustrates one of Plaintiff’s mobile trash pulverizers:
23
24
25
26
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                        Page 9
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 10 of 25



 1   The Amended Agreement
 2          29.     While the License Agreement generally worked for Plaintiff and Smash
 3   Brothers, LLC, their practical experience and opportunities to reconsider the language of
 4   the Original Agreement led them to negotiate an amendment thereto.
 5
            30.     Following additional months of negotiations between the parties and their
 6
     counsel and the exchange of multiple drafts, in September 2017, Plaintiff and Smash
 7
     Brothers, LLC agreed to amend the License Agreement by restating it with revised
 8
     provisions in its entirety. Attached as Exhibit 7 to this Complaint is copy of the
 9
     Amendment and Restatement of License Agreement and exhibits thereto (the “Amended
10
     Agreement”), with an exhibit thereof showing the differences between the License
11
     Agreement and Amended Agreement in redline.
12
     Smash Brothers, LLC’s Breach of the Amended Agreement
13
14          31.     Within months of it having executed the Amended Agreement, Smash

15   Brothers, LLC found itself in breach thereof by failing to pay required fees, including

16   Operator License Fees and Operations Royalties. As a result of being in breach of the

17   Amended Agreement, the Smash Brothers Defendants’ continued use of Plaintiff’s
18   Intellectual Property is unlicensed and unlawful.
19          32.     Smash Brothers, LLC continues to exploit Plaintiff’s Intellectual Property,
20   including by entering into franchise agreements purporting to grant Franchisees the right
21   to use Plaintiff’s Intellectual Property. Attached as Exhibit 8 to this Complaint are
22   printouts from the Smash Brothers, LLC website (www.smashsmashhaul.com)
23
     illustrating the Smash Brothers Defendants’ franchising efforts and use of Plaintiff’s
24
     patented technology and Plaintiff’s Trademarks.
25
            33.     The Smash Brothers Defendants not only breached or are in breach of the
26
     Amended Agreement, but they have engaged in multiple unlawful acts causing additional
27
     harm to Plaintiff, including by importing or attempting to import pulverizer arm
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                    Page 10
     CIVIL ACTION NO. 19-CV-1169                                                 4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 11 of 25



 1   components from Bergmann that infringe, either directly or indirectly, when mounted on
 2   flatbed trucks, one or more claims of the ‘535 Patent, and by using the SMASH-IT
 3   trademark generically, all in breach of their contractual and fiduciary duty to preserve
 4   Plaintiff’s intellectual property rights. Additionally, the Smash Brothers Defendants are
 5
     misleadingly and wrongfully holding themselves out as owners of the ‘535 Patent,
 6
     developers of the underlying technology, and as authorized to source mobile trash
 7
     pulverizers that fall within one or more claims of the ‘535 Patent from sources other than
 8
     Plaintiff.
 9
            34.     By attempting to secure and purchasing pulverizer arm components from
10
     Bergmann directly, the Smash Brothers Defendants have tortuously interfered with
11
     Plaintiff’s contractual relationship with and inducing patent infringement by Bergmann.
12
            35.     The Smash Brothers Defendants’ infringing acts could not happen without
13
14   the benefit of their unlawfully securing pulverizer arm components directly from

15   Bergmann. Plaintiff notified Bergmann that its sale of pulverizer arm components in the

16   United States to anyone other than Plaintiff is unauthorized and represents an

17   infringement of the ‘535 Patent. A copy of the letter from Plaintiff’s Counsel to
18   Bergmann is attached as Exhibit 9 to this Complaint. Notwithstanding Plaintiff putting
19   Bergmann on notice that any efforts to promote, sell, distribute or import pulverizer arm
20   components to be used in a manner that infringes the ‘535 Patent, other than through
21   Plaintiff, are unlawful, Bergmann has been in contact with the Smash Brothers
22   Defendants and has either sold or agreed to sell pulverizer arm components to be used in
23
     infringing mobile trash pulverizers. Bergmann’s acts of direct, indirect or contributory
24
     infringement of the ‘535 Patent are willful.
25
            36.     Plaintiff similarly notified Epax that its importation and sale of pulverizer
26
     arm components represented an act of direct or contributory infringement of the ‘535
27
     Patent. See Plaintiff’s Counsel’s letter to Epax attached as Exhibit 10 to this Complaint,
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                     Page 11
     CIVIL ACTION NO. 19-CV-1169                                                  4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 12 of 25



 1   to which Plaintiff has not received a substantive response. To this day, a photograph of a
 2   mobile trash pulverizer that infringes one or more claims of the ‘535 Patent appears in
 3   links to Epax on the Google Maps website and as Exhibit 11 to this Complaint. Epax’
 4   acts of direct or contributory infringement of the ‘535 Patent are willful.
 5
            37.      The Smash Brothers Defendants’ unlawful actions also include holding
 6
     themselves out as owners of or authorized to sublicense Plaintiff’s Intellectual Property,
 7
     misrepresenting to Franchisees the nature of the dispute between Plaintiff and Smash
 8
     Brothers, LLC, misusing Plaintiff’s SMASH-IT trademark on the Smash Brothers
 9
     Defendants’ website, and one or more of the Smash Brothers Defendants wrongfully
10
     removing pulverizer arm components owned by Plaintiff from storage and mounting
11
     them to trucks for use by Smash Brothers, LLC, one or more of its affiliated entities or
12
     the Franchisees.
13
                                            COUNT I
14                   Direct Infringement of the ‘535 Patent 35 U.S.C. § 271(a)
                                        (All Defendants)
15
            38.      Plaintiff repeats, realleges, and incorporates by reference, as if fully set
16
     forth herein, the allegations of the preceding paragraphs.
17
18          39.      Defendants have infringed and continue to infringe at least Claim 1 of the

19   ‘535 Patent in violation of 35 U.S.C. § 271(a).

20          40.      Defendants’ infringement is based upon literal infringement or

21   infringement under the doctrine of equivalents, or both, or represents contributory

22   infringement.
23          41.      Defendants’ acts of making, using, importing, selling, and/or offering for
24   sale infringing products have been without the permission, consent, authorization, or
25   license of Plaintiff.
26
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                        Page 12
     CIVIL ACTION NO. 19-CV-1169                                                     4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 13 of 25



 1          42.     Defendants’ infringement includes, but is not limited to, the manufacture,
 2   use, sale, importation and/or offer for sale of Defendants’ patented mobile trash
 3   pulverizer technology.
 4          43.     As a result of Defendants’ unlawful activities, Plaintiff has suffered and
 5
     will continue to suffer irreparable harm for which there is no adequate remedy at law.
 6
     Plaintiff and Defendants compete in the mobile trash pulverizer space. Defendants’
 7
     continued infringement of the ‘535 Patent causes harm to Plaintiff in the form of price
 8
     erosion, loss of goodwill, damage to reputation, loss of business opportunities,
 9
     inadequacy of money damages, and direct and indirect competition. Monetary damages
10
     are insufficient to compensate Plaintiff for these harms. Plaintiff is entitled to preliminary
11
     and/or permanent injunctive relief.
12
            44.     Defendants’ infringement of the ‘535 Patent has injured and continues to
13
14   injure Plaintiff in an amount to be proven at trial, but not less than a reasonable royalty.

15          45.     Defendants have been long-aware of the ‘535 Patent and have continued

16   their unauthorized infringing activity despite this knowledge.

17          46.     Despite their knowledge of the ‘535 Patent, Defendants have sold and
18   continue to sell the accused products in complete and reckless disregard of Plaintiff’s
19   patent rights. Defendants have acted recklessly and continue to willfully, wantonly, and
20   deliberately engage in acts of infringement of the ‘535 Patent, justifying an award to
21   Plaintiff of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs
22   incurred under 35 U.S.C. § 285.
23
                                           COUNT II
24                  Indirect Infringement of the ‘535 Patent 35 U.S.C. § 271(b)
                                        (All Defendants)
25
            47.     Plaintiff repeats, realleges, and incorporates by reference, as if fully set
26
     forth herein, the allegations of the preceding paragraphs.
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                       Page 13
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 14 of 25



 1          48.     Defendants have induced and continue to induce direct and contributory
 2   infringement of at least Claim 1 of the ‘535 Patent under 35 U.S.C. § 271(b).
 3          49.     In addition to directly infringing the ‘535 Patent, Defendants indirectly
 4   infringe the ‘535 Patent pursuant to 35 U.S.C. § 271(b) by instructing, directing and/or
 5
     requiring others, including customers, purchasers, and users to utilize the mobile trash
 6
     pulverizers claimed in the ‘535 Patent. Defendants knew or were willfully blind to the
 7
     fact that it was inducing others, including customers, purchasers, users and developers, to
 8
     infringe by practicing, either themselves or with Defendants, one or more claims of the
 9
     ‘535 Patent, including Claim 1.
10
            50.     Defendants knowingly and actively aided and abetted the direct
11
     infringement of the ‘535 Patent by instructing and encouraging their customers,
12
     purchasers, users and franchisees to use mobile trash pulverizers. Such instructions and
13
14   encouragement included, but are not limited to, advising third parties to use the mobile

15   trash pulverizers in an infringing manner, providing a mechanism through which third

16   parties may infringe the ‘535 Patent, and by advertising and promoting the use of the

17   mobile trash pulverizers in an infringing manner, and distributing guidelines and
18   instructions to third parties on how to use the mobile trash pulverizers in an infringing
19   manner.
20          51.     Despite their knowledge of Plaintiff’s ‘535 Patent, Defendants have sold
21   and continue to sell the accused products in complete and reckless disregard of Plaintiff’s
22   patent rights. Defendants have acted recklessly and continue to willfully, wantonly, and
23
     deliberately engage in acts of induced infringement of the ‘535 Patent, justifying an
24
     award to Plaintiff of increased damages under 35 U.S.C. § 284, and attorneys’ fees and
25
     costs incurred under 35 U.S.C. § 285.
26
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                    Page 14
     CIVIL ACTION NO. 19-CV-1169                                                 4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 15 of 25



                                          COUNT III
 1
                  Contributory Infringement of the ‘535 Patent 35 U.S.C. § 271(c)
 2                       (Smash Brothers Defendants, Bergmann, Epax)
 3          52.     Plaintiff repeats, realleges, and incorporates by reference, as if fully set

 4   forth herein, the allegations of the preceding paragraphs.
 5          53.     The Smash Brothers Defendants, Bergmann and Epax are liable for
 6   contributory patent infringement under 35 U.S.C. § 271(c).
 7          54.     In addition to directly infringing the ‘535 Patent, the Smash Brothers
 8   Defendants, Bergmann and Epax contributorily infringe the ‘535 Patent pursuant to 35
 9   U.S.C. § 271(c) by mounting or causing to be mounted pulverizer arm components from
10
     Bergmann on flatbed trucks and thereby creating the mobile trash pulverizers claimed in
11
     the ‘535 Patent. The Smash Brothers Defendants, Bergmann and Epax knew or were
12
     willfully blind to the fact that they were contributorily infringing one or more claims of
13
     the ‘535 Patent, including Claim 1.
14
            55.     The Smash Brothers Defendants, Bergmann and Epax knowingly and
15
     actively aided and abetted the contributory infringement of the ‘535 Patent by instructing
16
     or causing to be affixed pulverizer arm components on flatbed trucks so as to create
17
18   mobile trash pulverizers.

19          56.     Despite their knowledge of Plaintiff’s ‘535 Patent, the Smash Brothers

20   Defendants, Bergmann and Epax have acted recklessly and continue to willfully,

21   wantonly, and deliberately engage in acts of contributory infringement of the ‘535 Patent,

22   justifying an award to Plaintiff of increased damages under 35 U.S.C. § 284, and
23   attorneys’ fees and costs incurred under 35 U.S.C. § 285.
24                                     COUNT IV
25            Unfair Competition (Trademark Infringement) 15 U.S.C. § 1125(a)
                       (Smash Brothers Defendants and Franchisees)
26
            57.     Plaintiff repeats, realleges, and incorporates by reference, as if fully set
27
     forth herein, the allegations of the preceding paragraphs.
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                       Page 15
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 16 of 25



 1          58.     The Smash Brothers Defendants and Franchisees have performed the acts
 2   and practices complained of herein knowing they would, and with the intent to, cause
 3   confusion, mistake or deception.
 4          59.     The Smash Brothers Defendants and Franchisees’ unauthorized use of a
 5
     mark confusingly similar to Plaintiff’s trademark as hereinabove set forth infringes
 6
     Plaintiff’s Trademarks in violation of Section 43(a) of the Trademark Act of 1946, as
 7
     amended (15 U.S.C. § 1125(a)).
 8
            60.     The acts of infringement by the Smash Brothers Defendants and
 9
     Franchisees have caused monetary damage, loss and injury to Plaintiff in an amount to be
10
     determined during trial.
11
            61.     The Smash Brothers Defendants and Franchisees have acted willfully, to
12
     justify the assessment of punitive damages against the Smash Brothers Defendants and
13
14   Franchisees, in an amount to be determined during trial.

15          62.     The acts of infringement by the Smash Brothers Defendants and

16   Franchisees, unless enjoined by this Court, will cause irreparable damage, loss and injury

17   to Plaintiff, for which Plaintiff has no adequate remedy at law.
18                                       COUNT V
          Unfair Competition - False Designation of Origin and False Representation
19
                                (Smash Brothers Defendants)
20
            63.     Plaintiff repeats, realleges, and incorporates by reference, as if fully set
21
     forth herein, the allegations of the preceding paragraphs.
22
            64.     The Smash Brothers Defendants’ unlawful use of the Plaintiff’s
23
     Trademarks constitutes the use by the Smash Brothers Defendants of a false designation
24
     of origin and a false representation in commerce in violation of Section 43(a) of the
25
     Trademark Act of 1946, as amended (15 U.S.C. § 1125(a)); and, the Smash Brothers
26
     Defendants are engaging in this activity with knowledge of the falsity of such designation
27
     of origin and representation.
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                       Page 16
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 17 of 25



 1          65.     The acts of false designation of origin and false representation by the
 2   Smash Brothers Defendants have caused monetary damage, loss and injury to Plaintiff in
 3   an amount to be determined during trial.
 4          66.     The Smash Brothers Defendants have acted willfully, to justify the
 5
     assessment of punitive damages against each Smash Brothers Defendant, jointly and
 6
     severally, in an amount to be determined during trial.
 7
            67.     The acts of false designation of origin and false representation by the
 8
     Smash Brothers Defendants, unless enjoined by this Court, will cause irreparable
 9
     damage, loss and injury to Plaintiff, for which Plaintiff has no adequate remedy at law.
10
                                            COUNT VI
11
                                Unfair Competition - False Advertising
12                                  (Smash Brothers Defendants)

13          68.     Plaintiff repeats, realleges, and incorporates by reference, as if fully set

14   forth herein, the allegations of the preceding paragraphs.
15          69.     The Smash Brothers Defendants’ statements regarding the origin of the
16   mobile trash pulverizers they promote, license and sell are false and designed to mislead
17   consumers, the trade and regulatory agencies operated by State and Federal
18   Governments, and otherwise represent acts of false advertising and false designation in
19   violation of Section 43(a) of the Trademark Act of 1946, as amended (15 U.S.C. §
20
     1125(a)). The Smash Brothers Defendants are engaging in this activity with knowledge
21
     of the falsity of such advertising and representation.
22
            70.     The acts of false advertising and false representation by the Smash Brothers
23
     Defendants have caused monetary damage, loss and injury to Plaintiff in an amount to be
24
     determined during trial.
25
            71.     The Smash Brothers Defendants have acted willfully, to justify the
26
     assessment of punitive damages against each Defendant, jointly and severally, in an
27
     amount to be determined during trial.
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                       Page 17
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 18 of 25



 1          72.      The acts of false advertising and false representation by the Smash Brothers
 2   Defendants, unless enjoined by this Court, will cause irreparable damage, loss and injury
 3   to Plaintiff, for which Plaintiff has no adequate remedy at law.
 4                                    COUNT VII
 5                Common Law Trademark Infringement and Unfair Competition
                                    (All Defendants)
 6
            73.      Plaintiff repeats, realleges, and incorporates by reference, as if fully set
 7
     forth herein, the allegations of the preceding paragraphs.
 8
            74.      Defendants’ unlawful acts described above constitutes trademark
 9
     infringement and their acts of false advertising and false representation constitutes unfair
10
11   competition under the common law of the State of California.

12          75.      The acts of trademark infringement and unfair competition by Defendants

13   have caused monetary damage, loss and injury to Plaintiff in an amount to be determined

14   during trial.
15          76.      Defendants have acted willfully, to justify the assessment of punitive
16   damages against Defendants, jointly and severally, in an amount to be determined during
17   trial, but not less than $1,500,000.00.
18          77.      The acts of trademark infringement and unfair competition by Defendants,
19   unless enjoined by this Court, have and will continue to cause irreparable damage, loss
20
     and injury to Plaintiff, for which Plaintiff has no adequate remedy at law.
21
                                         COUNT VIII
22             Violation of California Business & Professions Code §14200 et seq.
                                  (Smash Brothers Defendants)
23
            78.      Plaintiff repeats, realleges, and incorporates by reference, as if fully set
24
     forth herein, the allegations of the preceding paragraphs.
25
26          79.      By reason of the foregoing, there is a likelihood of injury to Plaintiff’s

27   business reputation, and a likelihood of dilution of the distinctive quality of Plaintiff’s

28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                        Page 18
     CIVIL ACTION NO. 19-CV-1169                                                     4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 19 of 25



 1   exclusive trademark, in violation of Plaintiff’s rights under the California Model State
 2   Trademark Law.
 3          80.     The Smash Brothers Defendants’ unlawful acts complained of hereinabove
 4   constitute the assumption, adoption or use, intending to deceive or mislead the public, for
 5
     advertising or for trade, of a designation or style, or a symbol or simulation thereof,
 6
     which may deceive or mislead the public on the identity of Defendants or their products,
 7
     or as to a connection of the Smash Brothers Defendants with Plaintiff, in violation of the
 8
     California Model State Trademark Law.
 9
            81.     The violations of the California Model State Trademark Law by the Smash
10
     Brothers Defendants have caused monetary damage, loss and injury to Plaintiff in an
11
     amount to be determined during trial.
12
            82.     The Smash Brothers Defendants have acted willfully, to justify the
13
14   assessment of punitive damages against Defendants, jointly and severally, in an amount

15   to be determined during trial, but not less than $1,500,000.00.

16          83.     The violations of the California Model State Trademark Law by the Smash

17   Brothers Defendants, unless enjoined by this Court, will cause irreparable damage, loss
18   and injury to Plaintiff, for which Plaintiff has no adequate remedy at law.
19                                       COUNT IX
20      Violation of California Unfair Competition Law §17200 et seq.; §17500 et seq.
                     (Smash Brothers Defendants, Epax and Franchisees)
21
            84.     Plaintiff repeats, realleges, and incorporates by reference, as if fully set
22
     forth herein, the allegations of the preceding paragraphs.
23
            85.     The unlawful acts of the Smash Brothers Defendants, Epax and Franchisees
24
     complained of hereinabove constitute unlawful, unfair or fraudulent business act or
25
     practice and unfair, deceptive, untrue or misleading advertising, in the State of California
26
     under California’s Unfair Competition Law, California Business & Professions Code
27
     Sections 17200 et seq. and 17500 et seq.
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                       Page 19
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 20 of 25



 1          86.      Plaintiff has been injured from the Smash Brothers Defendants, Pax and
 2   Franchisees’ deceptive acts and practices.
 3          87.      The violations of California’s Unfair Competition Law by the Smash
 4   Brothers Defendants, Epax and Franchisees have caused monetary damage, loss and
 5
     injury to Plaintiff in an amount to be determined during trial.
 6
            88.      Smash Brothers Defendants, Epax and Franchisees acted willfully, to
 7
     justify the assessment of punitive damages against Defendants, jointly and severally, in
 8
     an amount to be determined during trial, but not less than $1,500,000.00.
 9
            89.      The violations of California’s Unfair Competition Law by the Smash
10
     Brothers Defendants, Epax and Franchisees, unless enjoined by this Court, will cause
11
     irreparable damage, loss and injury to Plaintiff, for which Plaintiff has no adequate
12
     remedy at law.
13
14                                           COUNT X
                                          Misappropriation
15                                   (Smash Brothers Defendants)
16          90.      Plaintiff repeats, realleges, and incorporates by reference, as if fully set
17   forth herein, the allegations of the preceding paragraphs.
18          91.      The Smash Brothers Defendants’ unlawful acts described above constitutes
19   misappropriation under the common law of the State of California.
20
            92.      The acts of misappropriation by the Smash Brothers Defendants have
21
     caused monetary damage, loss and injury to Plaintiff in an amount to be determined
22
     during trial.
23
            93.      The Smash Brothers Defendants have acted willfully, to justify the
24
     assessment of punitive damages against the Smash Brothers Defendants, jointly and
25
     severally, in an amount to be determined during trial, but not less than $1,500,000.00.
26
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                        Page 20
     CIVIL ACTION NO. 19-CV-1169                                                     4835-3221-3385, v. 3
                  Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 21 of 25



 1          94.       The acts of misappropriation by the Smash Brothers Defendants, unless
 2   enjoined by this Court, have and will continue to cause irreparable damage, loss and
 3   injury to Plaintiff, for which Plaintiff has no adequate remedy at law.
 4                                           COUNT XI
 5                     Intentional Interference with Contractual Relationships
                                    (Smash Brothers Defendants)
 6
            95.       Plaintiff repeats, realleges, and incorporates by reference, as if fully set
 7
     forth herein, the allegations of the preceding paragraphs.
 8
            96.       The Smash Brothers Defendants’ unlawful acts described above constitutes
 9
     intentional interference with contractual relationships under the common law of the State
10
11   of California.

12          97.       The acts of intentional interference with contractual relationships by the

13   Smash Brothers Defendants have caused monetary damage, loss and injury to Plaintiff in

14   an amount to be determined during trial.
15          98.       The Smash Brothers Defendants have acted willfully, to justify the
16   assessment of punitive damages against the Smash Brothers Defendants, jointly and
17   severally, in an amount to be determined during trial, but not less than $1,500,000.00.
18          99.       The acts of intentional interference with contractual relationships by the
19   Smash Brothers Defendants, unless enjoined by this Court, have and will continue to
20
     cause irreparable damage, loss and injury to Plaintiff, for which Plaintiff has no adequate
21
     remedy at law.
22
                                            COUNT XII
23                 Intentional Interference with Prospective Economic Advantage
24                                  (Smash Brothers Defendants)
            100.      Plaintiff repeats, realleges, and incorporates by reference, as if fully set
25
26   forth herein, the allegations of the preceding paragraphs.

27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                         Page 21
     CIVIL ACTION NO. 19-CV-1169                                                      4835-3221-3385, v. 3
                Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 22 of 25



 1          101.    The Smash Brothers Defendants’ unlawful acts described above constitutes
 2   intentional interference with prospective economic advantage under the common law of
 3   the State of California.
 4          102.    The acts of intentional interference with prospective economic advantage
 5
     by the Smash Brothers Defendants have caused monetary damage, loss and injury to
 6
     Plaintiff in an amount to be determined during trial.
 7
            103.    The Smash Brothers Defendants have acted willfully, to justify the
 8
     assessment of punitive damages against the Smash Brothers Defendants, jointly and
 9
     severally, in an amount to be determined during trial, but not less than $1,500,000.00.
10
            104.    The acts of intentional interference with prospective economic advantage
11
     by the Smash Brothers Defendants, unless enjoined by this Court, have and will continue
12
     to cause irreparable damage, loss and injury to Plaintiff, for which Plaintiff has no
13
14   adequate remedy at law.

15                                         COUNT XII
                   Negligent Interference with Prospective Economic Advantage
16                                 (Smash Brothers Defendants)
17          105.    Plaintiff repeats, realleges, and incorporates by reference, as if fully set
18   forth herein, the allegations of the preceding paragraphs.
19          106.    The Smash Brothers Defendants’ unlawful acts described above constitutes
20
     negligent interference with prospective economic advantage under the common law of
21
     the State of California.
22
            107.    The acts of negligent interference with prospective economic advantage by
23
     the Smash Brothers Defendants have caused monetary damage, loss and injury to
24
     Plaintiff in an amount to be determined during trial.
25
            108.    The Smash Brothers Defendants have acted willfully, to justify the
26
     assessment of punitive damages against the Smash Brothers Defendants, jointly and
27
     severally, in an amount to be determined during trial, but not less than $1,500,000.00.
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                       Page 22
     CIVIL ACTION NO. 19-CV-1169                                                    4835-3221-3385, v. 3
                 Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 23 of 25



 1          109.     The acts of negligent interference with prospective economic advantage by
 2   the Smash Brothers Defendants, unless enjoined by this Court, have and will continue to
 3   cause irreparable damage, loss and injury to Plaintiff, for which Plaintiff has no adequate
 4   remedy at law.
 5
                                            COUNT XIII
 6                                   Inducing Breach of Contract
                                     (Smash Brothers Defendants)
 7
            110.     Plaintiff repeats, realleges, and incorporates by reference, as if fully set
 8
     forth herein, the allegations of the preceding paragraphs.
 9
            111.     The Smash Brothers Defendants’ unlawful acts described above constitutes
10
11   inducing breach of contract under the common law of the State of California.

12          112.     The acts of inducing breach of contract by the Smash Brothers Defendants

13   have caused monetary damage, loss and injury to Plaintiff in an amount to be determined

14   during trial.
15          113.     The Smash Brothers Defendants have acted willfully, to justify the
16   assessment of punitive damages against the Smash Brothers Defendants, jointly and
17   severally, in an amount to be determined during trial, but not less than $1,500,000.00.
18          114.     The acts of inducing breach of contract by the Smash Brothers Defendants,
19   unless enjoined by this Court, have and will continue to cause irreparable damage, loss
20
     and injury to Plaintiff, for which Plaintiff has no adequate remedy at law.
21
                                        PRAYER FOR RELIEF
22
     WHEREFORE, Plaintiff prays for judgment and relief as follows:
23
                a. An entry of judgment holding that Defendants have infringed and are
24
                     infringing the ‘535 Patent, directly or by contributory infringement; and
25
                     have induced infringement and is inducing infringement of the ‘the ‘535
26
                     Patent;
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                        Page 23
     CIVIL ACTION NO. 19-CV-1169                                                     4835-3221-3385, v. 3
                Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 24 of 25



 1              b. A preliminary and permanent injunction against Defendants and their
 2                 officers, employees, agents, servants, attorneys, instrumentalities, and/or
 3                 those in privity with them, from infringing the ‘535 Patent, or inducing the
 4                 infringement of the ‘535 Patent, and for all further and proper injunctive
 5
                   relief pursuant to 35 U.S.C. § 283;
 6
                c. An award to Plaintiff of such past damages, not less than a reasonable
 7
                   royalty, as it shall prove at trial against Defendants adequate to compensate
 8
                   Plaintiff for Defendants’ infringement of the ‘535 Patent;
 9
                d. A determination that Defendants’ infringement has been willful, wanton,
10
                   and deliberate and that the damages against it be increased up to treble on
11
                   this basis or for any other basis under the law;
12
                e. A finding this case is “exceptional” and an award to Plaintiff of its costs
13
14                 and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

15              f. An accounting of all infringing sales and revenues, with post judgment

16                 interest and prejudgment interest from the first date of infringement of the

17                 ‘535 Patent;
18              g. That the Smash Brothers Defendants and Franchisees and their officers,
19                 directors, agents, servants, employees, successors, assigns and all persons
20                 controlling, controlled by or affiliated with them and all those in active
21                 concert or privity or participation with the foregoing, be enjoined during the
22                 pendency of this action and perpetually thereafter from using the Plaintiff’s
23
                   Trademarks and any other name or mark likely to cause confusion with
24
                   Plaintiff’s Trademarks, in the marketing, advertising, promoting or sale of
25
                   any goods or services; from otherwise infringing or diluting Plaintiff’s
26
                   Trademarks; and from otherwise competing unfairly with Plaintiff;
27
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                    Page 24
     CIVIL ACTION NO. 19-CV-1169                                                 4835-3221-3385, v. 3
                Case 5:19-cv-01169 Document 1 Filed 03/01/19 Page 25 of 25



 1              h. That Plaintiff recover from Defendants the damages sustained by Plaintiff,
 2                 as found by the Court, in consequence of the Smash Brothers Defendants
 3                 and Franchisees’ unlawful acts, with interest on such damages, and that,
 4                 under Section 35 of the U.S. Trademark Act, 15 U.S.C. § 1117, such
 5
                   damages be trebled;
 6
                i. That, under Section 35 of the U.S. Trademark Act, 15 U.S.C. § 1117, The
 7
                   Smash Defendants and Franchisees be ordered to account for and to pay to
 8
                   Plaintiff the gains, profits, savings and advantages realized by Defendants
 9
                   from the acts complained of herein; and
10
                j. That Plaintiff recover from the Smash Brothers Defendants punitive and
11
                   exemplary damages of at least $1,500,000.00 from Defendants’ wanton and
12
                   willful acts of common law trade name infringement, trademark
13
14                 infringement, unfair competition, misappropriation, intentional interference

15                 with contractual relationships, negligent interference with contractual

16                 relationships, inducing breach of contract, and violations of California’s

17                 Model State Trademark Law and unfair competition laws.
18                                         JURY DEMAND
19          Pursuant to Federal Rule of Civil Procedure 38 and Northern District of California
20   Local Rule 3-6, Plaintiff Smash-It, LLC demands a trial by jury on all issues so triable.
21
22   DATED: March 1, 2019
23                                                      By: ________________________
                                                        Allen J. Baden (SBN 255805)
24                                                      EDGE LAW GROUP
25                                                      100 Los Gatos Saratoga Rd., Ste. B
                                                        Los Gatos, CA 95032
26                                                      650-460-8050 Telephone
                                                        650-460-8060 Fax
27
                                                        abaden@edgelawgroup.com
28
     COMPLAINT FOR PATENT AND TRADEMARK INFRINGEMENT ETC.                                    Page 25
     CIVIL ACTION NO. 19-CV-1169                                                 4835-3221-3385, v. 3
